Citation Nr: 1736094	
Decision Date: 08/30/17    Archive Date: 09/06/17

DOCKET NO.  16-33 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy (PN) of the left lower extremity due to contaminated water at Camp Lejeune.

2.  Entitlement to service connection for PN of the right lower extremity due to contaminated water at Camp Lejeune.


REPRESENTATION

Veteran represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

Laura E. Collins, Counsel


INTRODUCTION

The Veteran served on active duty from October 1956 to October 1959. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2016 rating decision issued by a Department of Veterans Affairs (VA) Regional Office.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C. § 7107(a)(2) (2016).


FINDINGS OF FACT

1.  The Veteran had no less than 30 days of service at Camp Lejeune and is presumed to have been exposed to contaminants in the water supply.

2.  The evidence does not establish that the Veteran's PN of the left lower extremity is related to exposure to contaminants in the water supply at Camp Lejeune.

3.  The evidence does not establish that the Veteran's PN of the right lower extremity is related to exposure to contaminants in the water supply at Camp Lejeune.


CONCLUSIONS OF LAW

1.  The criteria for service connection for PN of the left lower extremity are not met.  38 U.S.C. §§ 1131, 5107(b) (2016); 38 C.F.R §§ 3.102, 3.303, 3.307, 3.309 (2016).

2.  The criteria for service connection for PN of the right lower extremity are not met.  38 U.S.C. §§ 1131, 5107(b) (2016); 38 C.F.R §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that his PN of the bilateral lower extremities is due to exposure to contaminants in the water supply at U.S. Marine Corps Base Camp Lejeune.  The sole theory of entitlement argued by the Veteran is that he is entitled to presumptive service connection for PN under 38 C.F.R. § 3.307(a)(7).

The Veteran does not contend and the evidence does not suggest that his PN is related to service in any way other than through the Camp Lejeune contaminated water (CLCW) presumption.  The Board will limit its analysis to the theory advanced by the Veteran.  Robinson v. Peake, 21 Vet. App. 545, 552-56 (2008).

The regulations at 38 C.F.R. §§ 3.307 and 3.309 were recently amended to provide a presumption of service connection for certain diseases associated with contaminants in the base water supply at Camp Lejeune.  See 82 FR 4173-4185 (January 13, 2017).  The new provision applies to veterans, or former reservists or members of the National Guard, with no less than 30 days (consecutive or nonconsecutive) of service at Camp Lejeune during the period beginning on August 1, 1953, and ending on December 31, 1987.  38 C.F.R. § 3.307(a)(7)(iii).  The amendment applies to claims received by VA on or after March 14, 2017, and claims pending before VA on that date.  As the Veteran's claim was pending before VA on that date, the amended regulations apply.

Service records show that the Veteran served at Camp Lejeune for more than the required 30 days.  In the May 2016 rating decision on appeal, VA conceded that he is presumed to have been exposed to contaminants in the water supply.

The eight diseases presumptively associated with exposure to CLCW are: kidney cancer, liver cancer, Non-Hodgkin's lymphoma, adult leukemia, multiple myeloma, Parkinson's disease, aplastic anemia and other myelodysplastic syndromes, and bladder cancer.  38 C.F.R. § 3.309(f).

It is undisputed that the Veteran has a current disability of PN in the bilateral lower extremities.  However, PN is not a disease that VA has determined to be associated with CLCW.  Therefore, service connection cannot be granted on a presumptive basis.  38 C.F.R. §§ 3.307(a)(7), 3.309(f).

Regardless of whether a claimed disability is recognized under 38 C.F.R. §§ 3.307(a)(7) and 3.309(f), a claimant is not precluded from establishing service connection with proof of actual causation.  Combee v. Brown, 34 F.3d 1039, 1044-45 (Fed. Cir. 1994).  However, in this case, the record contains no assertion or competent evidence showing actual causation.

Neurobehavioral Effect Contention

The Veteran contends that his PN is a "neurobehavioral effect" of CLCW.  See submissions received in September 2015 and July 2016, notice of disagreement, substantive appeal.  He also submitted a page from a book titled: "Veterans and Agent Orange: Health Effects of Herbicides Used in Vietnam" with a heading "Neurobehavioral Disorders" that contains a general discussion of neurologic problems and the differences between central nervous system and peripheral nervous system dysfunction.

The Board understands that the Veteran believes that there is a service connection presumption for "neurobehavioral effects" of CLCW.  Unfortunately, the Veteran seems to have confused the regulatory presumption with a statute called the "Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012" (CLA).  The CLA provides medical care, but not compensation benefits, for 15 identified conditions to veterans who served on active duty at Camp Lejeune.  One of the identified conditions in the CLA is "neurobehavioral effects."  38 U.S.C. § 1710(e)(1)(F)(xiv).

The Federal Register explains that during the rulemaking process for the amended regulations, VA concluded "that there is insufficient evidence to establish presumptions of service connection for the following diagnosed chronic disabilities in the Camp Lejeune Act: Esophageal cancer, lung cancer, breast cancer, neurobehavioral effects, and scleroderma.  As noted in the notice of proposed rulemaking, none of the evidence reviewed concluded that there is a positive association between these conditions and the volatile organic compounds of interest."  82 FR 4173-4185 (January 13, 2017) (emphasis added).

As the presumption does not apply to the Veteran's PN of the bilateral lower extremities; and there is no assertion or competent evidence linking the Veteran's PN to his military service; and no other theory of service connection is raised by the evidence or the Veteran, the claims must be denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Service connection for peripheral neuropathy of the left lower extremity is denied.

Service connection for peripheral neuropathy of the right lower extremity is denied.



____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


